Judgment, Supreme Court, New York County (Michael R. Ambrecht, J.), rendered March 26, 2003, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years and 3 to 6 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]).
We perceive no basis for reducing the sentence. Concur— Buckley, EJ., Mazzarelli, Gonzalez, Sweeny and Catterson, JJ.